Exhibit 10.1

 

SUN BIOPHARMA, INC.

2016 OMNIBUS INCENTIVE PLAN

Amended and Restated as of March 14, 2018

 

 

1.     Purpose. The purpose of the Sun BioPharma, Inc. Company 2016 Omnibus
Incentive Plan (the “Plan”) is to attract and retain the best available
personnel for positions of responsibility with the Company, to provide
additional incentives to them and align their interests with those of the
Company’s stockholders, and to thereby promote the Company’s long-term business
success.

 

2.     Definitions. In this Plan, the following definitions will apply.

 

(a)     “Affiliate” means any entity that is a Subsidiary or Parent of the
Company.

 

(b)     “Agreement” means the written or electronic agreement, notice or other
document containing the terms and conditions applicable to each Award granted
under the Plan. An Agreement is subject to the terms and conditions of the Plan.

 

(c)     “Award” means a grant made under the Plan in the form of Options, Stock
Appreciation Rights, Restricted Stock, Stock Units or an Other Stock-Based
Award.

 

(d)     “Board” means the Board of Directors of the Company.

 

(e)     “Cause” means what the term is expressly defined to mean in a
then-effective written agreement (including an Agreement) between a Participant
and the Company or any Affiliate, or in the absence of any such then-effective
agreement or definition means, a Participant’s (i) failure or refusal to perform
satisfactorily the duties reasonably required of the Participant by the Company
(other than by reason of Disability); (ii) act or acts of dishonesty intended to
result in substantial gain or personal enrichment of the Participant at the
expense of Company or any Affiliate; (iii) being convicted of, or pleading
guilty or no-contest to, a gross misdemeanor or any felony; (iv) breach of the
Company’s business conduct or ethics code or of any fiduciary duty or
nondisclosure, non-solicitation, non-competition or similar obligation owed to
the Company or any Affiliate that, in any case is willful and deliberate on the
Participant’s part and is materially injurious to Company or any Affiliate; or
(v) unlawful conduct or gross misconduct that, in any case is willful and
deliberate on Employee’s part and is materially injurious to Company.

 

(f)     “Change in Control” means, unless otherwise provided in an Agreement,
one of the following:

 

(1)     An Exchange Act Person becomes the beneficial owner (within the meaning
of Rule 13d-3 under the Exchange Act) of securities of the Company representing
more than 50% of the combined voting power of the Company’s then outstanding
Voting Securities, except that the following will not constitute a Change in
Control:

 

(A)     any acquisition of securities of the Company by an Exchange Act Person
directly or indirectly from the Company for the purpose of providing financing
to the Company;

 

(B)     any formation of a Group consisting solely of beneficial owners of the
Company’s Voting Securities as of the effective date of this Plan;

 

 

--------------------------------------------------------------------------------

Sun BioPharma Amended 2016 Omnibus Equity Incentive Plan

1

--------------------------------------------------------------------------------

 

 

(C)     any repurchase or other acquisition by the Company of its Voting
Securities that causes any Exchange Act Person to become the beneficial owner of
more than 50% of the Company’s Voting Securities; or

 

(D)     with respect to any particular Participant, any acquisition of
securities of the Company by the Participant, any Group including the
Participant, or any entity controlled by the Participant or a Group including
the Participant.

 

If, however, an Exchange Act Person or Group referenced in clause (A), (B) or
(C) above acquires beneficial ownership of additional Company Voting Securities,
after initially becoming the beneficial owner of more than 50% of the combined
voting power of the Company’s Voting Securities by one of the means described in
those clauses, then a Change in Control will be deemed to have occurred.
Furthermore, a Change in Control will occur if a Person becomes the beneficial
owner of more than 50% of the Company’s Voting Securities as the result of a
Corporate Transaction only if the Corporate Transaction is itself a Change in
Control pursuant to subsection 2(g)(3).

 

(2)     Individuals who are Continuing Directors cease for any reason to
constitute a majority of the members of the Board.

 

(3)     A Corporate Transaction is consummated, unless, immediately following
such Corporate Transaction, all or substantially all of the individuals and
entities who were the beneficial owners of the Company’s Voting Securities
immediately prior to such Corporate Transaction beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
Voting Securities of the surviving or acquiring entity resulting from such
Corporate Transaction (including beneficial ownership through the ultimate
Parent of such entity) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Company’s Voting
Securities.

 

Notwithstanding the foregoing, to the extent that any Award constitutes a
deferral of compensation subject to Code Section 409A, and if that Award
provides for a change in the time or form of payment upon a Change in Control,
then no Change in Control shall be deemed to have occurred upon an event
described in this Section 2(g) unless the event would also constitute a change
in ownership or effective control of, or a change in the ownership of a
substantial portion of the assets of, the Company under Code Section 409A.

 

(g)     “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time. For purposes of the Plan, references to sections of the Code
shall be deemed to include any applicable regulations thereunder and any
successor or similar statutory provisions.

 

(h)     “Committee” means two or more Non-Employee Directors designated by the
Board to administer the Plan under Section 3, each member of which shall be (i)
an independent director within the meaning of the rules and regulations of the
Nasdaq Stock Market, and (ii) a non-employee director within the meaning of
Exchange Act Rule 16b-3.

 

(i)     “Company” means Sun BioPharma, Inc., a Delaware corporation, or any
successor thereto.

 

(j)     “Continuing Director” means an individual (i) who is, as of the
effective date of the Plan, a director of the Company, or (ii) who is elected as
a director of the Company subsequent to the effective date hereof pursuant to a
nomination or board representation right of preferred stockholders of the
Company, or (iii) who becomes a director of the Company after the effective date
hereof and whose initial election, or nomination for election by the Company’s
stockholders, was approved by at least a majority of the then Continuing
Directors, but excluding, for purposes of this clause (ii) or (iii), an
individual whose initial assumption of office occurs as a result of an actual or
threatened proxy contest relating to the election of directors.

 

 

--------------------------------------------------------------------------------

Sun BioPharma Amended 2016 Omnibus Equity Incentive Plan

2

--------------------------------------------------------------------------------

 

 

(k)     “Corporate Transaction” means (i) a sale or other disposition of all or
substantially all of the assets of the Company, or (ii) a merger, consolidation,
share exchange or similar transaction involving the Company, regardless of
whether the Company is the surviving corporation.

 

(l)     “Disability” means (A) any permanent and total disability under any
long-term disability plan or policy of the Company or its Affiliates that covers
the Participant, or (B) if there is no such long-term disability plan or policy,
“total and permanent disability” within the meaning of Code Section 22(e)(3).

 

(m)     “Employee” means an employee of the Company or an Affiliate.

 

(n)      “Exchange Act” means the Securities Exchange Act of 1934, as amended
and in effect from time to time.

 

(o)     “Exchange Act Person” means any natural person, entity or Group other
than (i) the Company or any Affiliate; (ii) any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Affiliate; (iii) an
underwriter temporarily holding securities in connection with a registered
public offering of such securities; or (iv) an entity whose Voting Securities
are beneficially owned by the beneficial owners of the Company’s Voting
Securities in substantially the same proportions as their beneficial ownership
of the Company’s Voting Securities.

 

(p)     “Exchange Program” means a program under which (i) outstanding Options
or SARs are surrendered or cancelled in exchange for Options or SARs of the same
type (which may have lower or higher exercise prices and different terms),
Awards of a different type and/or cash, or (ii) the exercise price of an
outstanding Option or SAR is reduced.

 

(q)      “Fair Market Value” of a Share means the fair market value of a Share
determined as follows:

 

(1)     If the Shares are readily tradable on an established securities market
(as determined under Code Section 409A), then Fair Market Value will be the
closing sales price for a Share on the principal securities market on which it
trades on the date for which it is being determined, or if no sale of Shares
occurred on that date, on the next preceding date on which a sale of Shares
occurred, as reported in The Wall Street Journal or such other source as the
Committee deems reliable; or

 

(2)     If the Shares are not then readily tradable on an established securities
market (as determined under Code Section 409A), then Fair Market Value will be
determined by the Committee as the result of a reasonable application of a
reasonable valuation method that satisfies the requirements of Code Section
409A.

 

(r)      “Full Value Award” means an Award other than an Option Award or Stock
Appreciation Right Award.

 

 

--------------------------------------------------------------------------------

Sun BioPharma Amended 2016 Omnibus Equity Incentive Plan

3

--------------------------------------------------------------------------------

 

 

(s)     “Good Reason” means what the term is expressly defined to mean in a
then-effective written agreement (including an Agreement) between a Participant
and the Company or any Affiliate or, in the absence of any such then-effective
agreement or definition and subject to the last sentence of this definition,
means with respect to any Participant any of the following events that has not
been consented to by the Participant:

 

(1)     A material reduction or diminution in the Participant’s job
responsibilities, authority or duties, or in the job responsibilities, authority
or duties of the supervisor to whom the Participant is required to report, but a
mere change in title alone or reassignment to a substantially similar position
will not constitute Good Reason;

 

(2)     A material reduction in the Participant’s base compensation in the
absence of a similar general reduction of the base compensation of similarly
situated Service Providers; or

 

(3)     The relocation of the Participant’s primary work location, on a
permanent basis, to a location that is more than 50 miles from the Participant’s
primary work location immediately prior to such change.

 

The foregoing events will only be considered “Good Reason” for a Participant to
voluntarily resign from his or her position as Service Provider if, following
the occurrence of one or more of the foregoing events, the Participant (i)
provides written notice to the Company or its applicable Affiliate of the
event(s) constituting Good Reason within 30 days after the first occurrence of
such event(s), (ii) the Company or its applicable Affiliate fails to reasonably
cure such event(s) within 30 days after receiving such notice, and (iii) the
Participant’s termination of his or her status as a Service Provider is
effective not later than 30 days after the end of the period in which the
event(s) may be cured.

 

(t)    “Grant Date” means the date on which the Committee approves the grant of
an Award under the Plan, or such later date as may be specified by the Committee
on the date the Committee approves the Award.

 

(u)    “Group” means two or more persons who act, or agree to act together, as a
partnership, limited partnership, syndicate or other group for the purpose of
acquiring, holding, voting or disposing of securities of the Company.

 

(v)     “Non-Employee Director” means a member of the Board who is not an
Employee.

 

(w)     “Option” means a right granted under the Plan to purchase a specified
number of Shares at a specified price. An “Incentive Stock Option” or “ISO”
means any Option designated as such and granted in accordance with the
requirements of Code Section 422. A “Non-Qualified Stock Option” or “NQSO” means
an Option other than an Incentive Stock Option.

 

(x)     “Other Stock-Based Award” means an Award described in Section 11(a) of
this Plan.

 

(y)     “Parent” means a “parent corporation,” as defined in Code Section
424(e).

 

(z)     “Participant” means a person to whom a then-outstanding Award has been
granted under the Plan.

 

(aa)    “Plan” means this Sun BioPharma, Inc. Company 2016 Omnibus Incentive
Plan, as amended and in effect from time to time.

 

(bb)    “Restricted Stock” means Shares issued to a Participant that are subject
to such restrictions on transfer, vesting conditions and other restrictions or
limitations as may be set forth in this Plan and/or the applicable Agreement.

 

 

--------------------------------------------------------------------------------

Sun BioPharma Amended 2016 Omnibus Equity Incentive Plan

4

--------------------------------------------------------------------------------

 

 

(cc)    “Retirement” means any termination of a Participant’s Service, other
than for Cause, occurring at or after age 65, or at or after age 55 with 10
years or more of continuous service to the Company and its Affiliates.

 

(dd)    “Service” means the provision of services by a Participant to the
Company or any Affiliate in any Service Provider capacity. A Service Provider’s
Service shall be deemed to have terminated either upon an actual cessation of
providing services to the Company or any Affiliate or upon the entity to which
the Service Provider provides services ceasing to be an Affiliate. Except as
otherwise provided in this Plan or any Agreement, Service shall not be deemed
terminated in the case of (i) any approved leave of absence; (ii) transfers
among the Company and any Affiliates in any Service Provider capacity; or (iii)
any change in status so long as the individual remains in the service of the
Company or any Affiliate in any Service Provider capacity.

 

(ee)     “Service Provider” means an Employee, a Non-Employee Director, or any
consultant or advisor who is a natural person and who provides services (other
than in connection with (i) a capital-raising transaction or (ii) promoting or
maintaining a market in Company securities) to the Company or any Affiliate.

 

(ff)     “Share” means a share of Stock.

 

(gg)    “Stock” means the Company’s common stock, $.001 par value per share.

 

(hh)    “Stock Appreciation Right” or “SAR” means the right to receive, in cash
and/or Shares as determined by the Committee, an amount equal to the
appreciation in value of a specified number of Shares between the Grant Date of
the SAR and its exercise date.

 

(ii)     “Stock Unit” means a right to receive, in cash and/or Shares as
determined by the Committee, the Fair Market Value of a Share, subject to such
restrictions on transfer, vesting conditions and other restrictions or
limitations as may be set forth in this Plan and the applicable Agreement.

 

(jj)     “Subsidiary” means a “subsidiary corporation,” as defined in Code
Section 424(f), of the Company.

 

(kk)    “Substitute Award” means an Award granted upon the assumption of, or in
substitution or exchange for, outstanding awards granted by a company or other
entity acquired by the Company or any Affiliate or with which the Company or any
Affiliate combines. The terms and conditions of a Substitute Award may vary from
the terms and conditions set forth in the Plan to the extent that the Committee
at the time of the grant may deem appropriate to conform, in whole or in part,
to the provisions of the award in substitution for which it has been granted.

 

(ll)     “Voting Securities” of an entity means the outstanding equity
securities entitled to vote generally in the election of directors of such
entity.

 

3.     Administration of the Plan.

 

(a)     Administration. The authority to control and manage the operations and
administration of the Plan shall be vested in the Committee in accordance with
this Section 3.

 

 

--------------------------------------------------------------------------------

Sun BioPharma Amended 2016 Omnibus Equity Incentive Plan

5

--------------------------------------------------------------------------------

 

 

(b)     Scope of Authority. Subject to the terms of the Plan, the Committee
shall have the authority, in its discretion, to take such actions as it deems
necessary or advisable to administer the Plan, including:

 

(1)     determining the Service Providers to whom Awards will be granted, the
timing of each such Award, the types of Awards and the number of Shares covered
by each Award, the terms, conditions, performance criteria, restrictions and
other provisions of Awards, and the manner in which Awards are paid or settled;

 

(2)     cancelling or suspending an Award, accelerating the vesting or extending
the exercise period of an Award, or otherwise amending the terms and conditions
of any outstanding Award, subject to the requirements of Sections 6(b), 15(d)
and 15(e);

 

(3)     adopting sub-plans or special provisions applicable to Awards,
establishing, amending or rescinding rules to administer the Plan, interpreting
the Plan and any Award or Agreement, reconciling any inconsistency, correcting
any defect or supplying an omission in the Plan or any Agreement, and making all
other determinations necessary or desirable for the administration of the Plan;

 

(4)     granting Substitute Awards under the Plan;

 

(5)     taking such actions as are provided in Section 3(c) with respect to
Awards to foreign Service Providers; and

 

(6)     instituting an Exchange Program, the terms and conditions of which shall
be determined by the Committee in its sole discretion.

 

Notwithstanding the foregoing, the Board shall perform the duties and have the
responsibilities of the Committee with respect to Awards made to Non-Employee
Directors.

 

(c)     Awards to Foreign Service Providers. The Committee may grant Awards to
Service Providers who are foreign nationals, who are located outside of the
United States or who are not compensated from a payroll maintained in the United
States, or who are otherwise subject to (or could cause the Company to be
subject to) legal or regulatory requirements of countries outside of the United
States, on such terms and conditions different from those specified in the Plan
as may, in the judgment of the Committee, be necessary or desirable to comply
with applicable foreign laws and regulatory requirements and to promote
achievement of the purposes of the Plan. In connection therewith, the Committee
may establish such sub-plans and modify exercise procedures and other Plan rules
and procedures to the extent such actions are deemed necessary or desirable, and
may take any other action that it deems advisable to obtain local regulatory
approvals or to comply with any necessary local governmental regulatory
exemptions.

 

(d)     Acts of the Committee; Delegation. A majority of the members of the
Committee shall constitute a quorum for any meeting of the Committee, and any
act of a majority of the members present at any meeting at which a quorum is
present or any act unanimously approved in writing by all members of the
Committee shall be the act of the Committee. Any such action of the Committee
shall be valid and effective even if the members of the Committee at the time of
such action are later determined not to have satisfied all of the criteria for
membership in clauses (i) and (ii) of Section 2(h). To the extent not
inconsistent with applicable law or stock exchange rules, the Committee may
delegate all or any portion of its authority under the Plan to any one or more
of its members or, as to Awards to Participants who are not subject to Section
16 of the Exchange Act, to one or more directors or executive officers of the
Company or to a committee of the Board comprised of one or more directors of the
Company. The Committee may also delegate non-discretionary administrative
responsibilities in connection with the Plan to such other persons as it deems
advisable.

 

 

--------------------------------------------------------------------------------

Sun BioPharma Amended 2016 Omnibus Equity Incentive Plan

6

--------------------------------------------------------------------------------

 

 

(e)     Finality of Decisions. The Committee’s interpretation of the Plan and of
any Award or Agreement made under the Plan and all related decisions or
resolutions of the Board or Committee shall be final and binding on all parties
with an interest therein.

 

(f)     Indemnification. Each person who is or has been a member of the
Committee or of the Board, and any other person to whom the Committee delegates
authority under the Plan, shall be indemnified by the Company, to the maximum
extent permitted by law, against liabilities and expenses imposed upon or
reasonably incurred by such person in connection with or resulting from any
claims against such person by reason of the performance of the individual’s
duties under the Plan. This right to indemnification is conditioned upon such
person providing the Company an opportunity, at the Company’s expense, to handle
and defend the claims before such person undertakes to handle and defend them on
such person’s own behalf. The Company will not be required to indemnify any
person for any amount paid in settlement of a claim unless the Company has first
consented in writing to the settlement. The foregoing right of indemnification
shall not be exclusive of any other rights of indemnification to which such
person or persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, as a matter of law, or otherwise.

 

4.      Shares Available Under the Plan.

 

(a)     Maximum Shares Available. Subject to Section 4(b) and to adjustment as
provided in Section 12(a), the number of Shares that may be the subject of
Awards and issued under the Plan shall be 1,500,000.1 Shares issued under the
Plan may come from authorized and unissued shares or treasury shares.

 

(b)     Effect of Forfeitures and Other Actions. Any Shares subject to an Award
that expires, is cancelled or forfeited or is settled for cash shall, to the
extent of such cancellation, forfeiture, expiration or cash settlement, again
become available for Awards under this Plan, and the share reserve under Section
4(a) shall be correspondingly replenished as provided in Section 4(c) below. The
following Shares shall not, however, again become available for Awards or
replenish the share reserve under Section 4(a): (i) Shares tendered (either
actually or by attestation) by the Participant or withheld by the Company in
payment of the purchase price of a stock option issued under this Plan, (ii)
Shares tendered (either actually or by attestation) by the Participant or
withheld by the Company to satisfy any tax withholding obligation with respect
to the exercise of a stock option or stock appreciation right award under this
Plan, (iii) Shares repurchased by the Company with proceeds received from the
exercise of a stock option issued under this Plan, and (iv) Shares subject to a
stock appreciation right award issued under this Plan that are not issued in
connection with the stock settlement of that award upon its exercise.

 

(c)     Counting Shares Again Available. Each Share that again becomes available
for Awards as provided in Section 4(b) shall correspondingly increase the share
reserve under Section 4(a), with such increase based on the same share ratio by
which the applicable share reserve was decreased upon the grant of the
applicable award.

 

--------------------------------------------------------------------------------

1 Share amount reflects the 1-for-10 reverse stock split effective as of the
close of business on November 7, 2017.

 

 

--------------------------------------------------------------------------------

Sun BioPharma Amended 2016 Omnibus Equity Incentive Plan

7

--------------------------------------------------------------------------------

 

 

(d)     Effect of Plans Operated by Acquired Companies. If a company acquired by
the Company or any Subsidiary or with which the Company or any Subsidiary
combines has shares available under a pre-existing plan approved by stockholders
and not adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall supplement the Share reserve under Section 4(a). Awards using
such available shares shall not be made after the date awards or grants could
have been made under the terms of the pre-existing plan absent the acquisition
or combination, and shall only be made to individuals who were not Employees or
Non-Employee Directors prior to such acquisition or combination.

 

(e)     No Fractional Shares. Unless otherwise determined by the Committee, the
number of Shares subject to an Award shall always be a whole number. No
fractional Shares may be issued under the Plan, but the Committee may, in its
discretion, pay cash in lieu of any fractional Share in settlement of an Award.

 

5.      Eligibility. Participation in the Plan is limited to Service Providers.
Incentive Stock Options may only be granted to Employees.

 

6.      General Terms of Awards.

 

(a)     Award Agreement. Except for any Award that involves only the immediate
issuance of unrestricted Shares, each Award shall be evidenced by an Agreement
setting forth the amount of the Award together with such other terms and
conditions applicable to the Award (and not inconsistent with the Plan) as
determined by the Committee. If an Agreement calls for acceptance by the
Participant, the Award evidenced by the Agreement will not become effective
unless acceptance of the Agreement in a manner permitted by the Committee is
received by the Company within 30 days of the date the Agreement is delivered to
the Participant. An Award to a Participant may be made singly or in combination
with any form of Award. Two types of Awards may be made in tandem with each
other such that the exercise of one type of Award with respect to a number of
Shares reduces the number of Shares subject to the related Award by at least an
equal amount.

 

(b)     Vesting and Term. Each Agreement shall set forth the period until the
applicable Award is scheduled to expire (which shall not be more than ten years
from the Grant Date), and any applicable performance period. The Committee may
provide in an Agreement for such vesting conditions and timing as it may
determine.

 

(c)     Transferability. Except as provided in this Section 6(c), (i) during the
lifetime of a Participant, only the Participant or the Participant’s guardian or
legal representative may exercise an Option or SAR, or receive payment with
respect to any other Award; and (ii) no Award may be sold, assigned,
transferred, exchanged or encumbered, voluntarily or involuntarily, other than
by will or the laws of descent and distribution. Any attempted transfer in
violation of this Section 6(c) shall be of no effect. The Committee may,
however, provide in an Agreement or otherwise that an Award (other than an
Incentive Stock Option) may be transferred pursuant to a domestic relations
order or may be transferable by gift to any “family member” (as defined in
General Instruction A(5) to Form S-8 under the Securities Act of 1933) of the
Participant. Any Award held by a transferee shall continue to be subject to the
same terms and conditions that were applicable to that Award immediately before
the transfer thereof. For purposes of any provision of the Plan relating to
notice to a Participant or to acceleration or termination of an Award upon the
death or termination of Service of a Participant, the references to
“Participant” shall mean the original grantee of an Award and not any
transferee.

 

(d)     Designation of Beneficiary. To the extent permitted by the Committee, a
Participant may designate a beneficiary or beneficiaries to exercise any Award
or receive a payment under any Award that is exercisable or payable on or after
the Participant’s death. Any such designation shall be on a form approved by the
Company and shall be effective upon its receipt by the Company.

 

 

--------------------------------------------------------------------------------

Sun BioPharma Amended 2016 Omnibus Equity Incentive Plan

8

--------------------------------------------------------------------------------

 

 

(e)     Termination of Service. Unless otherwise provided in an applicable
Agreement or another then-effective written agreement between a Participant and
the Company, and subject to Section 12 of this Plan, if a Participant’s Service
with the Company and all of its Affiliates terminates, the following provisions
shall apply (in all cases subject to the scheduled expiration of an Option or
SAR Award, as applicable):

 

(1)     Upon termination of Service for Cause, or upon conduct during a
post-termination exercise period that would constitute Cause, all vested and
unexercised Option and SAR Awards and all unvested portions of any other
outstanding Awards shall be immediately forfeited without consideration.

 

(2)     Upon termination of Service for any reason other than Cause, all
unvested and unexercisable portions of any outstanding Awards shall be
immediately forfeited without consideration.

 

(3)     Upon termination of Service for any reason other than Cause, death or
Disability, the currently vested and exercisable portions of Option and SAR
Awards may be exercised for a period of ninety (90) days after the date of such
termination. However, if a Participant thereafter dies during such ninety (90)
day period, the vested and exercisable portions of the Option and SAR Awards may
be exercised for a period of one year after the date of such termination.

 

(4)     Upon termination of Service due to death or Disability, the currently
vested and exercisable portions of Option and SAR Awards may be exercised for a
period of one year after the date of such termination.

 

(f)     Rights as Stockholder. No Participant shall have any rights as a
stockholder with respect to any Shares covered by an Award unless and until the
date the Participant becomes the holder of record of the Shares, if any, to
which the Award relates.

 

(g)     Performance-Based Awards. Any Award may be granted as a
performance-based Award if the Committee establishes one or more measures of
corporate, business unit or individual performance which must be attained, and
the performance period over which the specified performance is to be attained,
as a condition to the grant, vesting, exercisability, lapse of restrictions
and/or settlement in cash or Shares of such Award. In connection with any such
Award, the Committee shall determine the extent to which performance measures
have been attained and other applicable terms and conditions have been
satisfied, and the degree to which vesting, exercisability, lapse of
restrictions and/or settlement of such Award has been earned. The Committee
shall also have the authority to provide, in an Agreement or otherwise, for the
modification of a performance period and/or an adjustment or waiver of the
achievement of performance measures upon the occurrence of certain unusual or
nonrecurring events, which may include a Change of Control, a Corporate
Transaction, a recapitalization, a change in the accounting practices of the
Company, or the Participant’s death or Disability.

 

 

--------------------------------------------------------------------------------

Sun BioPharma Amended 2016 Omnibus Equity Incentive Plan

9

--------------------------------------------------------------------------------

 

 

(h)     Dividends and Dividend Equivalents. No dividends, dividend equivalents
or distributions will be paid with respect to Shares subject to an Option or SAR
Award. Any dividends or distributions paid with respect to Shares that are
subject to the unvested portion of a Restricted Stock Award will be subject to
the same restrictions as the Shares to which such dividends or distributions
relate, except for regular cash dividends on Shares subject to the unvested
portion of a Restricted Stock Award that is subject only to service-based
vesting conditions. In its discretion, the Committee may provide in an Award
Agreement for a Stock Unit Award or an Other Stock-Based Award that the
Participant will be entitled to receive dividend equivalents on the units or
other Share equivalents subject to the Award based on dividends actually
declared and paid on outstanding Shares. The terms of any dividend equivalents
will be as set forth in the applicable Agreement, including the time and form of
payment and whether such dividend equivalents will be credited with interest or
deemed to be reinvested in additional units or Share equivalents. Dividend
equivalents paid with respect to units or Share equivalents that are subject to
the unvested portion of a Stock Unit Award or an Other Stock-Based Award whose
vesting is subject to the satisfaction of specified performance objectives will
be subject to the same restrictions as the units or Share equivalents to which
such dividend equivalents relate. The Committee may, in its discretion, provide
in an Agreement for restrictions on dividends and dividend equivalents in
addition to those specified in this Section 6(h). Any Shares issued or issuable
during the term of this Plan as the result of the reinvestment of dividends or
the deemed reinvestment of dividend equivalents in connection with an Award
shall be counted against, and replenish upon any subsequent forfeiture, the
Plan’s share reserve as provided in Section 4.

 

7.      Stock Option Awards.

 

(a)     Type and Exercise Price. The Agreement pursuant to which an Option Award
is granted shall specify whether the Option is an Incentive Stock Option or a
Non-Qualified Stock Option. The exercise price at which each Share subject to an
Option Award may be purchased shall be determined by the Committee and set forth
in the Agreement, and shall not be less than the Fair Market Value of a Share on
the Grant Date, except in the case of Substitute Awards (to the extent
consistent with Code Section 409A and, in the case of Incentive Stock Options,
Code Section 424).

 

(b)     Payment of Exercise Price. The purchase price of the Shares with respect
to which an Option Award is exercised shall be payable in full at the time of
exercise. The purchase price may be paid in cash or in such other manner as the
Committee may permit, including by payment under a broker-assisted sale and
remittance program, by withholding Shares otherwise issuable to the Participant
upon exercise of the Option or by delivery to the Company of Shares (by actual
delivery or attestation) already owned by the Participant (in each case, such
Shares having a Fair Market Value as of the date the Option is exercised equal
to the purchase price of the Shares being purchased).

 

(c)     Exercisability and Expiration. Each Option Award shall be exercisable in
whole or in part on the terms provided in the Agreement. No Option Award shall
be exercisable at any time after its scheduled expiration. When an Option Award
is no longer exercisable, it shall be deemed to have terminated.

 

(d)     Incentive Stock Options.

 

(1)     An Option Award will constitute an Incentive Stock Option Award only if
the Participant receiving the Option Award is an Employee, and only to the
extent that (i) it is so designated in the applicable Agreement and (ii) the
aggregate Fair Market Value (determined as of the Option Award’s Grant Date) of
the Shares with respect to which Incentive Stock Options held by the Participant
first become exercisable in any calendar year (under the Plan and all other
plans of the Company and its Affiliates) does not exceed $100,000 or such other
amount specified by the Code. To the extent an Option granted to a Participant
exceeds this limit, the Option shall be treated as a Non-Qualified Stock Option.
The maximum number of Shares that may be issued upon the exercise of Incentive
Stock Options shall equal the maximum number of Shares that may be the subject
of Awards and issued under the Plan as provided in Section 4(a).

 

(2)     No Participant may receive an Incentive Stock Option Award under the
Plan if, immediately after the grant of such Award, the Participant would own
(after application of the rules contained in Code Section 424(d)) Shares
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or an Affiliate, unless (i) the per Share exercise price
for such Award is at least 110% of the Fair Market Value of a Share on the Grant
Date and (ii) such Award will expire no later than five years after its Grant
Date.

 

 

--------------------------------------------------------------------------------

Sun BioPharma Amended 2016 Omnibus Equity Incentive Plan

10

--------------------------------------------------------------------------------

 

 

(3)     For purposes of continued Service by a Participant who has been granted
an Incentive Stock Option Award, no approved leave of absence may exceed three
months unless reemployment upon expiration of such leave is provided by statute
or contract. If reemployment is not so provided, then on the date six months
following the first day of such leave, any Incentive Stock Option held by the
Participant shall cease to be treated as an Incentive Stock Option and shall be
treated for tax purposes as a Non-Qualified Stock Option.

 

(4)     If an Incentive Stock Option Award is exercised after the expiration of
the exercise periods that apply for purposes of Code Section 422, such Option
shall thereafter be treated as a Non-Qualified Stock Option.

 

(5)     The Agreement covering an Incentive Stock Option Award shall contain
such other terms and provisions that the Committee determines necessary to
qualify the Option Award as an Incentive Stock Option Award.

 

8.      Stock Appreciation Right Awards.

 

(a)     Nature of Award. An Award of Stock Appreciation Rights shall be subject
to such terms and conditions as are determined by the Committee, and shall
provide a Participant the right to receive upon exercise of the SAR Award all or
a portion of the excess of (i) the Fair Market Value as of the date of exercise
of the SAR Award of the number of Shares as to which the SAR Award is being
exercised, over (ii) the aggregate exercise price for such number of Shares. The
per Share exercise price for any SAR Award shall be determined by the Committee
and set forth in the applicable Agreement, and shall not be less than the Fair
Market Value of a Share on the Grant Date, except in the case of Substitute
Awards (to the extent consistent with Code Section 409A).

 

(b)     Exercise of SAR. Each SAR Award may be exercisable in whole or in part
at the times, on the terms and in the manner provided in the Agreement. No SAR
Award shall be exercisable at any time after its scheduled expiration. When a
SAR Award is no longer exercisable, it shall be deemed to have terminated. Upon
exercise of a SAR Award, payment to the Participant shall be made at such time
or times as shall be provided in the Agreement in the form of cash, Shares or a
combination of cash and Shares as determined by the Committee. The Agreement may
provide for a limitation upon the amount or percentage of the total appreciation
on which payment (whether in cash and/or Shares) may be made in the event of the
exercise of a SAR Award.

 

9.      Restricted Stock Awards.

 

(a)     Vesting and Consideration. Shares subject to a Restricted Stock Award
shall be subject to vesting and the lapse of applicable restrictions based on
such conditions or factors and occurring over such period of time as the
Committee may determine in its discretion. The Committee may provide whether any
consideration other than Services must be received by the Company or any
Affiliate as a condition precedent to the grant of a Restricted Stock Award, and
may correspondingly provide for Company reacquisition or repurchase rights if
such additional consideration has been required and some or all of a Restricted
Stock Award does not vest.

 

 

--------------------------------------------------------------------------------

 

Sun BioPharma Amended 2016 Omnibus Equity Incentive Plan

11

--------------------------------------------------------------------------------

 

 

(b)     Shares Subject to Restricted Stock Awards. Unvested Shares subject to a
Restricted Stock Award shall be evidenced by a book-entry in the name of the
Participant with the Company’s transfer agent or by one or more Stock
certificates issued in the name of the Participant. Any such Stock certificate
shall be deposited with the Company or its designee, together with an assignment
separate from the certificate, in blank, signed by the Participant, and bear an
appropriate legend referring to the restricted nature of the Restricted Stock
evidenced thereby. Any book-entry shall be subject to comparable restrictions
and corresponding stop transfer instructions. Upon the vesting of Shares of
Restricted Stock, and the Company’s determination that any necessary conditions
precedent to the release of vested Shares (such as satisfaction of tax
withholding obligations and compliance with applicable legal requirements) have
been satisfied, such vested Shares shall be made available to the Participant in
such manner as may be prescribed or permitted by the Committee. Except as
otherwise provided in the Plan or an applicable Agreement, a Participant with a
Restricted Stock Award shall have all the rights of a shareholder, including the
right to vote the Shares of Restricted Stock.

 

10.     Stock Unit Awards.

 

(a)     Vesting and Consideration. A Stock Unit Award shall be subject to
vesting and the lapse of applicable restrictions based on such conditions or
factors and occurring over such period of time as the Committee may determine in
its discretion. If vesting of a Stock Unit Award is conditioned on the
achievement of specified performance goals, the extent to which they are
achieved over the specified performance period shall determine the number of
Stock Units that will be earned and eligible to vest, which may be greater or
less than the target number of Stock Units stated in the Agreement. The
Committee may provide whether any consideration other than Services must be
received by the Company or any Affiliate as a condition precedent to the
settlement of a Stock Unit Award.

 

(b)     Payment of Award. Following the vesting of a Stock Unit Award, and the
Company’s determination that any necessary conditions precedent to the
settlement of the Award (such as satisfaction of tax withholding obligations and
compliance with applicable legal requirements) have been satisfied, settlement
of the Award and payment to the Participant shall be made at such time or times
in the form of cash, Shares (which may themselves be considered Restricted Stock
under the Plan) or a combination of cash and Shares as determined by the
Committee.

 

11.     Other Stock-Based Awards. The Committee may from time to time grant
Shares and other Awards that are valued by reference to and/or payable in whole
or in part in Shares under the Plan. The Committee shall determine the terms and
conditions of such Awards, which shall be consistent with the terms and purposes
of the Plan. The Committee may direct the Company to issue Shares subject to
restrictive legends and/or stop transfer instructions that are consistent with
the terms and conditions of the Award to which the Shares relate.

 

12.     Changes in Capitalization, Corporate Transactions, Change in Control.

 

(a)     Adjustments for Changes in Capitalization. In the event of any equity
restructuring (within the meaning of FASB ASC Topic 718) that causes the per
share value of Shares to change, such as a stock dividend, stock split, spinoff,
rights offering or recapitalization through an extraordinary dividend, the
Committee shall make such adjustments as it deems equitable and appropriate to
(i) the aggregate number and kind of Shares or other securities issued or
reserved for issuance under the Plan, (ii) the number and kind of Shares or
other securities subject to outstanding Awards, (iii) the exercise price of
outstanding Options and SARs, and (iv) any maximum limitations prescribed by the
Plan with respect to certain types of Awards or the grants to individuals of
certain types of Awards. In the event of any other change in corporate
capitalization, including a merger, consolidation, reorganization, or partial or
complete liquidation of the Company, such equitable adjustments described in the
foregoing sentence may be made as determined to be appropriate and equitable by
the Committee to prevent dilution or enlargement of rights of Participants. In
either case, any such adjustment shall be conclusive and binding for all
purposes of the Plan. No adjustment shall be made pursuant to this Section 12(a)
in connection with the conversion of any convertible securities of the Company,
or in a manner that would cause Incentive Stock Options to violate Section
422(b) of the Code or cause an Award to be subject to adverse tax
consequences under Section 409A of the Code.

 

 

--------------------------------------------------------------------------------

Sun BioPharma Amended 2016 Omnibus Equity Incentive Plan

12

--------------------------------------------------------------------------------

 

 

(b)     Corporate Transactions. Unless otherwise provided in an applicable
Agreement, the following provisions shall apply to outstanding Awards in the
event of a Change in Control that involves a Corporate Transaction.

 

(1)     Continuation, Assumption or Replacement of Awards. In the event of a
Corporate Transaction, then the surviving or successor entity (or its Parent)
may continue, assume or replace Awards outstanding as of the date of the
Corporate Transaction (with such adjustments as may be required or permitted by
Section 12(a)), and such Awards or replacements therefor shall remain
outstanding and be governed by their respective terms, subject to Section
12(b)(4) below. A surviving or successor entity may elect to continue, assume or
replace only some Awards or portions of Awards. For purposes of this Section
12(b)(1), an Award shall be considered assumed or replaced if, in connection
with the Corporate Transaction and in a manner consistent with Code Sections
409A and 424, either (i) the contractual obligations represented by the Award
are expressly assumed by the surviving or successor entity (or its Parent) with
appropriate adjustments to the number and type of securities subject to the
Award and the exercise price thereof that preserves the intrinsic value of the
Award existing at the time of the Corporate Transaction, or (ii) the Participant
has received a comparable equity-based award that preserves the intrinsic value
of the Award existing at the time of the Corporate Transaction and contains
terms and conditions that are substantially similar to those of the Award.

 

(2)     Acceleration. If and to the extent that outstanding Awards under the
Plan are not continued, assumed or replaced in connection with a Corporate
Transaction, then (i) all outstanding Option and SAR Awards shall become fully
vested and exercisable for such period of time prior to the effective time of
the Corporate Transaction as is deemed fair and equitable by the Committee, and
shall terminate at the effective time of the Corporate Transaction. The
Committee shall provide written notice of the period of accelerated
exercisability of Option and SAR Awards to all affected Participants. The
exercise of any Option or SAR Award whose exercisability is accelerated as
provided in this Section 12(b)(2) shall be conditioned upon the consummation of
the Corporate Transaction and shall be effective only immediately before such
consummation.

 

(3)     Payment for Awards. If and to the extent that outstanding Awards under
the Plan are not continued, assumed or replaced in connection with a Corporate
Transaction, then the Committee may provide that some or all of such outstanding
Awards shall be canceled at or immediately prior to the effective time of the
Corporate Transaction in exchange for payments to the holders as provided in
this Section 12(b)(3). The Committee will not be required to treat all Awards
similarly for purposes of this Section 12(b)(3). The payment for any Award
surrendered shall be in an amount equal to the difference, if any, between (i)
the fair market value (as determined in good faith by the Committee) of the
consideration that would otherwise be received in the Corporate Transaction for
the number of Shares subject to the Award, and (ii) the aggregate exercise price
(if any) for the Shares subject to such Award. If the amount determined pursuant
to clause (i) of the preceding sentence is less than or equal to the amount
determined pursuant to clause (ii) of the preceding sentence with respect to any
Award, such Award may be canceled pursuant to this Section 12(b)(3) without
payment of any kind to the affected Participant. With respect to an Award whose
vesting is subject to the satisfaction of specified performance goals, the
number of Shares subject to such an Award for purposes of this Section 12(b)(3)
shall be the number of Shares as to which the Award would have been deemed
“fully vested” for purposes of Section 12(b)(2). Payment of any amount under
this Section 12(b)(3) shall be made in such form, on such terms and subject to
such conditions as the Committee determines in its discretion, which may or may
not be the same as the form, terms and conditions applicable to payments to the
Company’s stockholders in connection with the Corporate Transaction, and may, in
the Committee’s discretion, include subjecting such payments to vesting
conditions comparable to those of the Award surrendered, subjecting such
payments to escrow or holdback terms comparable to those imposed upon the
Company’s stockholders under the Corporate Transaction, or calculating and
paying the present value of payments that would otherwise be subject to escrow
or holdback terms.

 

 

--------------------------------------------------------------------------------

Sun BioPharma Amended 2016 Omnibus Equity Incentive Plan

13

--------------------------------------------------------------------------------

 

 

(4)     Termination After a Corporate Transaction. If and to the extent that
Awards are continued, assumed or replaced under the circumstances described in
Section 12(b)(1), and if within twelve months after the Corporate Transaction a
Participant experiences an involuntary termination of Service for reasons other
than Cause, or voluntarily terminates his or her Service for Good Reason, then
(i) outstanding Options and SARs issued to the Participant that are not yet
fully exercisable shall immediately become exercisable in full and shall remain
exercisable for one year following the Participant’s termination of employment,
and (ii) any Full Value Awards that are not yet fully vested shall immediately
vest in full (at an assumed target level of performance if vesting of the Award
is subject to the satisfaction of specified performance goals).

 

(c)     Other Change in Control. In the event of a Change in Control that does
not involve a Corporate Transaction, the Committee may, in its discretion, take
such action as it deems appropriate with respect to outstanding Awards, which
may include: (i)  providing for the cancellation of any Award in exchange for
payments in a manner similar to that provided in Section 12(b)(3) or (ii) making
such adjustments to the Awards then outstanding as the Committee deems
appropriate to reflect such Change in Control, which may include the
acceleration of vesting in full or in part. The Committee will not be required
to treat all Awards similarly in such circumstances, and may include such
further provisions and limitations in any Award Agreement as it may deem
equitable and in the best interests of the Company.

 

(d)     Dissolution or Liquidation. Unless otherwise provided in an applicable
Agreement, in the event of a proposed dissolution or liquidation of the Company,
the Committee will notify each Participant as soon as practicable prior to the
effective date of such proposed transaction. An Award will terminate immediately
prior to the consummation of such proposed action.

 

13.     Plan Participation and Service Provider Status. Status as a Service
Provider shall not be construed as a commitment that any Award will be made
under the Plan to that Service Provider or to eligible Service Providers
generally. Nothing in the Plan or in any Agreement or related documents shall
confer upon any Service Provider or Participant any right to continued Service
with the Company or any Affiliate, nor shall it interfere with or limit in any
way any right of the Company or any Affiliate to terminate the person’s Service
at any time with or without Cause or change such person’s compensation, other
benefits, job responsibilities or title.

 

14.    Tax Withholding. The Company or any Affiliate, as applicable, shall have
the right to (i) withhold from any cash payment under the Plan or any other
compensation owed to a Participant an amount sufficient to cover any required
withholding taxes related to the grant, vesting, exercise or settlement of an
Award, and (ii) require a Participant or other person receiving Shares under the
Plan to pay a cash amount sufficient to cover any required withholding taxes
before actual receipt of those Shares. In lieu of all or any part of a cash
payment from a person receiving Shares under the Plan, the Committee may permit
the individual to cover all or any part of the required tax withholdings (but
not to exceed the minimum statutory amount required to be withheld if such
limitation is necessary to avoid an adverse accounting impact) by authorizing
the Company to withhold a number of the Shares that would otherwise be delivered
to the Participant, or by delivering to the Company Shares already owned by the
Participant, with the Shares so withheld or delivered having a Fair Market Value
on the date the taxes are required to be withheld equal to the amount of taxes
to be withheld.

 

 

--------------------------------------------------------------------------------

Sun BioPharma Amended 2016 Omnibus Equity Incentive Plan

14

--------------------------------------------------------------------------------

 

 

15.     Effective Date, Duration, Amendment and Termination of the Plan.

 

(a)     Effective Date. The Plan shall become effective on the date it is
approved by the Company’s shareholders, which shall be considered the date of
its adoption for purposes of Treasury Regulation §1.422-2(b)(2)(i). No Awards
shall be made under the Plan prior to its effective date. If the Company’s
shareholders fail to approve the Plan by August 31, 2016, the Plan will be of no
further force or effect.

 

(b)     Duration of the Plan. The Plan shall remain in effect until all Shares
subject to it are distributed, all Awards have expired or terminated, the Plan
is terminated pursuant to Section 15(c), or the tenth anniversary of the
effective date of the Plan, whichever occurs first (the “Termination Date”).
Awards made before the Termination Date shall continue to be outstanding in
accordance with their terms and the terms of the Plan unless otherwise provided
in the applicable Agreements.

 

(c)     Amendment and Termination of the Plan. The Board may at any time
terminate, suspend or amend the Plan. The Company shall submit any amendment of
the Plan to its stockholders for approval only to the extent required by
applicable laws or regulations or the rules of any securities exchange on which
the Shares may then be listed. No termination, suspension, or amendment of the
Plan may materially impair the rights of any Participant under a previously
granted Award without the Participant’s consent, unless such action is necessary
to comply with applicable law or stock exchange rules.

 

(d)    Amendment of Awards. Subject to Section 15(e), the Committee may
unilaterally amend the terms of any Agreement evidencing an Award previously
granted, except that no such amendment may materially impair the rights of any
Participant under the applicable Award without the Participant’s consent, unless
such amendment is necessary to comply with applicable law or stock exchange
rules or any compensation recovery policy as provided in Section 17(i).

 

(e)     No Option or SAR Repricing. Except as provided in Section 12(a), no
Option or Stock Appreciation Right Award granted under the Plan may be (i)
amended to decrease the exercise price thereof, (ii) cancelled in conjunction
with the grant of any new Option or Stock Appreciation Right Award with a lower
exercise price, (iii) cancelled in exchange for cash, other property or the
grant of any Full Value Award at a time when the per share exercise price of the
Option or Stock Appreciation Right Award is greater than the current Fair Market
Value of a Share, or (iv) otherwise subject to any action that would be treated
under accounting rules as a “repricing” of such Option or Stock Appreciation
Right Award, unless such action is first approved by the Company’s stockholders.

 

16.    Substitute Awards. The Committee may also grant Awards under the Plan in
substitution for, or in connection with the assumption of, existing awards
granted or issued by another corporation and assumed or otherwise agreed to be
provided for by the Company pursuant to or by reason of a transaction involving
a merger, consolidation, acquisition of property or stock, separation,
reorganization or liquidation to which the Company or an Affiliate is a party.
The terms and conditions of the Substitute Awards may vary from the terms and
conditions set forth in the Plan to the extent that the Committee at the time of
the grant may deem appropriate to conform, in whole or in part, to the
provisions of the awards in substitution for which they are granted.

 

 

--------------------------------------------------------------------------------

Sun BioPharma Amended 2016 Omnibus Equity Incentive Plan

15

--------------------------------------------------------------------------------

 

 

17.     Other Provisions.

 

(a)     Unfunded Plan. The Plan shall be unfunded and the Company shall not be
required to segregate any assets that may at any time be represented by Awards
under the Plan. Neither the Company, its Affiliates, the Committee, nor the
Board shall be deemed to be a trustee of any amounts to be paid under the Plan
nor shall anything contained in the Plan or any action taken pursuant to its
provisions create or be construed to create a fiduciary relationship between the
Company and/or its Affiliates, and a Participant. To the extent any person has
or acquires a right to receive a payment in connection with an Award under the
Plan, this right shall be no greater than the right of an unsecured general
creditor of the Company.

 

(b)    Limits of Liability. Except as may be required by law, neither the
Company nor any member of the Board or of the Committee, nor any other person
participating (including participation pursuant to a delegation of authority
under Section 3(d) of the Plan) in any determination of any question under the
Plan, or in the interpretation, administration or application of the Plan, shall
have any liability to any party for any action taken, or not taken, in good
faith under the Plan.

 

(c)     Compliance with Applicable Legal Requirements and Company Policies. No
Shares distributable pursuant to the Plan shall be issued and delivered unless
and until the issuance of the Shares complies with all applicable legal
requirements, including compliance with the provisions of applicable state and
federal securities laws, and the requirements of any securities exchanges on
which the Company’s Shares may, at the time, be listed. During any period in
which the offering and issuance of Shares under the Plan is not registered under
federal or state securities laws, Participants shall acknowledge that they are
acquiring Shares under the Plan for investment purposes and not for resale, and
that Shares may not be transferred except pursuant to an effective registration
statement under, or an exemption from the registration requirements of, such
securities laws. Any stock certificate or book-entry evidencing Shares issued
under the Plan that are subject to securities law restrictions shall bear or be
accompanied by an appropriate restrictive legend or stop transfer instruction.
Notwithstanding any other provision of this Plan, the acquisition, holding or
disposition of Shares acquired pursuant to the Plan shall in all events be
subject to compliance with applicable Company policies, including those relating
to insider trading, pledging or hedging transactions and minimum holding
periods.

 

(d)     Other Benefit and Compensation Programs. Payments and other benefits
received by a Participant under an Award made pursuant to the Plan shall not be
deemed a part of a Participant’s regular, recurring compensation for purposes of
the termination, indemnity or severance pay laws of any country and shall not be
included in, nor have any effect on, the determination of benefits under any
other employee benefit plan, contract or similar arrangement provided by the
Company or an Affiliate unless expressly so provided by such other plan,
contract or arrangement, or unless the Committee expressly determines that an
Award or portion of an Award should be included to accurately reflect
competitive compensation practices or to recognize that an Award has been made
in lieu of a portion of competitive cash compensation.

 

(e)     Governing Law. To the extent that federal laws do not otherwise control,
the Plan and all determinations made and actions taken pursuant to the Plan
shall be governed by the laws of the State of Delaware without regard to its
conflicts-of-law principles and shall be construed accordingly.

 

(f)     Severability. If any provision of the Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

 

 

--------------------------------------------------------------------------------

Sun BioPharma Amended 2016 Omnibus Equity Incentive Plan

16

--------------------------------------------------------------------------------

 

 

(g)     Code Section 409A. It is intended that (i) all Awards of Options, SARs
and Restricted Stock under the Plan will not provide for the deferral of
compensation within the meaning of Code Section 409A and thereby be exempt from
Code Section 409A, and (ii) all other Awards under the Plan will either not
provide for the deferral of compensation within the meaning of Code Section
409A, or will comply with the requirements of Code Section 409A, and Awards
shall be structured and the Plan administered and interpreted in accordance with
this intent. The Plan and any Agreement may be unilaterally amended by the
Company in any manner deemed necessary or advisable by the Committee or Board in
order to maintain such exemption from or compliance with Code Section 409A, and
any such amendment shall conclusively be presumed to be necessary to comply with
applicable law. Notwithstanding anything to the contrary in the Plan or any
Agreement, with respect to any Award that constitutes a deferral of compensation
subject to Code Section 409A:

 

(1)     If any amount is payable under such Award upon a termination of Service,
a termination of Service will be deemed to have occurred only at such time as
the Participant has experienced a “separation from service” as such term is
defined for purposes of Code Section 409A;

 

(2)     If any amount shall be payable with respect to any such Award as a
result of a Participant’s “separation from service” at such time as the
Participant is a “specified employee” within the meaning of Code Section 409A,
then no payment shall be made, except as permitted under Code Section 409A,
prior to the first business day after the earlier of (i) the date that is six
months after the Participant’s separation from service or (ii) the Participant’s
death. Unless the Committee has adopted a specified employee identification
policy as contemplated by Code Section 409A, specified employees will be
identified in accordance with the default provisions specified under Code
Section 409A.

 

None of the Company, the Board, the Committee nor any other person involved with
the administration of this Plan shall (i) in any way be responsible for ensuring
the exemption of any Award from, or compliance by any Award with, the
requirements of Code Section 409A, (ii) have any obligation to design or
administer the Plan or Awards granted thereunder in a manner that minimizes a
Participant’s tax liabilities, including the avoidance of any additional tax
liabilities under Code Section 409A, and (iii) shall have any liability to any
Participant for any such tax liabilities.

 

(h)     Rule 16b-3. It is intended that the Plan and all Awards granted pursuant
to it shall be administered by the Committee so as to permit the Plan and Awards
to comply with Exchange Act Rule 16b-3. If any provision of the Plan or of any
Award would otherwise frustrate or conflict with the intent expressed in this
Section 17(h), that provision to the extent possible shall be interpreted and
deemed amended in the manner determined by the Committee so as to avoid the
conflict. To the extent of any remaining irreconcilable conflict with this
intent, the provision shall be deemed void as applied to Participants subject to
Section 16 of the Exchange Act to the extent permitted by law and in the manner
deemed advisable by the Committee.

 

(i)      Forfeiture and Compensation Recovery.

 

(1)     The Committee may specify in an Agreement that the Participant’s rights,
payments, and benefits with respect to an Award will be subject to reduction,
cancellation, forfeiture or recovery by the Company upon the occurrence of
certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award. Such events may include termination of
Service for Cause; violation of any material Company or Affiliate policy; breach
of noncompetition, non-solicitation or confidentiality provisions that apply to
the Participant; a determination that the payment of the Award was based on an
incorrect determination that financial or other criteria were met or other
conduct by the Participant that is detrimental to the business or reputation of
the Company or its Affiliates.

 

(2)     Awards and any compensation associated therewith may be made subject to
forfeiture, recovery by the Company or other action pursuant to any compensation
recovery policy adopted by the Board or the Committee at any time, including in
response to the requirements of Section 10D of the Exchange Act and any
implementing rules and regulations thereunder, or as otherwise required by law.
Any Agreement may be unilaterally amended by the Committee to comply with any
such compensation recovery policy.

 

 

--------------------------------------------------------------------------------

Sun BioPharma Amended 2016 Omnibus Equity Incentive Plan

17